
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 1674
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To provide for an exclusion under the
		  Supplemental Security Income program and the Medicaid program for compensation
		  provided to individuals who participate in clinical trials for rare diseases or
		  conditions.
	
	
		1.Short titleThis Act may be cited as the
			 Improving Access to Clinical Trials
			 Act of 2009.
		2.FindingsCongress finds the following:
			(1)Advances in medicine depend on clinical
			 trial research conducted at public and private research institutions across the
			 United States.
			(2)The challenges associated with enrolling
			 participants in clinical research studies are especially difficult for studies
			 that evaluate treatments for rare diseases and conditions (defined by the
			 Orphan Drug Act as a disease or condition affecting fewer than 200,000
			 Americans), where the available number of willing and able research
			 participants may be very small.
			(3)In accordance with ethical standards
			 established by the National Institutes of Health, sponsors of clinical research
			 may provide payments to trial participants for out-of-pocket costs associated
			 with trial enrollment and for the time and commitment demanded by those who
			 participate in a study. When offering compensation, clinical trial sponsors are
			 required to provide such payments to all participants.
			(4)The offer of payment for research
			 participation may pose a barrier to trial enrollment when such payments
			 threaten the eligibility of clinical trial participants for Supplemental
			 Security Income and Medicaid benefits.
			(5)With a small number of potential trial
			 participants and the possible loss of Supplemental Security Income and Medicaid
			 benefits for many who wish to participate, clinical trial research for rare
			 diseases and conditions becomes exceptionally difficult and may hinder research
			 on new treatments and potential cures for these rare diseases and
			 conditions.
			3.Exclusion for compensation for
			 participation in clinical trials for rare diseases or conditions
			(a)Exclusion from IncomeSection 1612(b) of the Social Security Act
			 (42 U.S.C. 1382a(b)) is amended—
				(1)by striking and at the end
			 of paragraph (24);
				(2)by striking the period at the end of
			 paragraph (25) and inserting ; and; and
				(3)by adding at the end the following:
					
						(26)the first $2,000 received during a calendar
				year by such individual (or such spouse) as compensation for participation in a
				clinical trial involving research and testing of treatments for a rare disease
				or condition (as defined in section 5(b)(2) of the Orphan Drug Act), but only
				if the clinical trial—
							(A)has been reviewed and approved by an
				institutional review board that is established—
								(i)to protect the rights and welfare of human
				subjects participating in scientific research; and
								(ii)in accord with the requirements under part
				46 of title 45, Code of Federal Regulations; and
								(B)meets the standards for protection of human
				subjects as provided under part 46 of title 45, Code of Federal
				Regulations.
							.
				(b)Exclusion from ResourcesSection 1613(a) of the Social Security Act
			 (42 U.S.C. 1382b(a)) is amended—
				(1)by striking and at the end
			 of paragraph (15);
				(2)by striking the period at the end of
			 paragraph (16) and inserting ; and; and
				(3)by inserting after paragraph (16) the
			 following:
					
						(17)any amount received by such individual (or
				such spouse) which is excluded from income under section 1612(b)(26) (relating
				to compensation for participation in a clinical trial involving research and
				testing of treatments for a rare disease or
				condition).
						.
				(c)Medicaid Exclusion
				(1)In generalSection 1902(e) of the Social Security Act
			 (42 U.S.C. 1396a(e)), is amended by adding at the end the following:
					
						(14)Exclusion of compensation for participation
				in a clinical trial for testing of treatments for a rare disease or
				conditionThe first $2,000
				received by an individual (who has attained 19 years of age) as compensation
				for participation in a clinical trial meeting the requirements of section
				1612(b)(26) shall be disregarded for purposes of determining the income
				eligibility of such individual for medical assistance under the State plan or
				any waiver of such
				plan.
						.
				(2)Conforming amendmentSection 1902(a)(17) of such Act (42 U.S.C.
			 1396a(a)(17)) is amended by inserting (e)(14), before
			 (l)(3).
				(d)Effective
			 DateThe amendments made by
			 this section shall take effect on the date that is the earlier of—
				(1)the effective date of final regulations
			 promulgated by the Commissioner of Social Security to carry out this section
			 and such amendments; or
				(2)180 days after the date of enactment of
			 this Act.
				(e)Sunset ProvisionThis Act and the amendments made by this
			 Act are repealed on the date that is 5 years after the date of the enactment of
			 this Act.
			4.Study and Report
			(a)StudyNot later than 36 months after the
			 effective date of this Act, the Comptroller General of the United States shall
			 conduct a study to evaluate the impact of this Act on enrollment of individuals
			 who receive Supplemental Security Income benefits under title XVI of the Social
			 Security Act (referred to in this section as SSI beneficiaries)
			 in clinical trials for rare diseases or conditions. Such study shall include an
			 analysis of the following:
				(1)The percentage of enrollees in clinical
			 trials for rare diseases or conditions who were SSI beneficiaries during the
			 3-year period prior to the effective date of this Act as compared to such
			 percentage during the 3-year period after the effective date of this
			 Act.
				(2)The range and average amount of
			 compensation provided to SSI beneficiaries who participated in clinical trials
			 for rare diseases or conditions.
				(3)The overall ability of SSI beneficiaries to
			 participate in clinical trials.
				(4)Any additional related matters that the
			 Comptroller General determines appropriate.
				(b)ReportNot later than 12 months after completion
			 of the study conducted under subsection (a), the Comptroller General shall
			 submit to Congress a report containing the results of such study, together with
			 recommendations for such legislation and administrative action as the
			 Comptroller General determines appropriate.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
